DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 and October 21, 2021 have been considered by the examiner.

Claim Objections
Claims 3, 5, 8, 10, 16–17, 20, 23, 28, 30–31, 33, and 41 are objected to because of the following informalities:  
-in claim 3, line 3, the limitation “a first direction” should be changed to “the first direction” since it was previously mentioned in claim 1.  And in line 4, the limitation “an output active length” should be changed to “the output active length” since it was already mentioned in claim 1.  Lastly, in lines 5–6, the limitation “a first output active width” should be changed to “the first output active width” since it was already mentioned in claim 1. 
-in claim 5, line 12, the limitation “a first direction” should be changed “the first direction” since it was already mentioned in claim 1; 
-in claim 8, line 5, the limitation “a first direction” should be changed to “the first direction” since it was already mentioned in claim 1; 
-in claim 10, lines 1–2, the limitation “a minimum width” should be changed to “the minimum width” since it was already mentioned in claim 1;
-in claim 20, lines 21–23, which recite “the first third conductive portion is used as the first electrode of the fourth transistor, the second third conductive portion is used as a second electrode of the fourth transistor, and the second fourth conductive portion is used as a second electrode of the fourth transistor” does not make sense; 
-in claim 23, lines 14–15, the limitation “a first direction” should be changed to “the first direction” since it was already mentioned in claim 1; 
-in claim 28, line 16, the limitation “a first direction” should be changed to “the first direction” since it was already mentioned in claim 1;
-in claim 30, line 5, the limitation “a first direction” should be changed to “the first direction” since it was already mentioned in claim 1; 
-in claim 31, line 59, the limitation should read “the second output line portion extends to the display area andis used to provide a light.”  Also, in lines 64–65, the limitation “a second direction” should be changed to “the second direction.”  Lastly, in line 67, the limitation “a second direction” should be changed to “the second direction” since it was already mentioned in claim 1; 
-in claim 33, line 55, the limitation should read “electrode s to the display area and is used to provide a light”; 
-in claim 38, line 2, the comma after the limitation “second direction” should be removed; and
-in claim 41, lines 16–19 and 26–29, the limitations “first signal line” and “second signal line” should be in plural form.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 8 recites the limitation "the second electrode of the output transistor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the first electrode” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the first electrode” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Non-Statutory Double Patenting (Anticipation)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,436,981 (hereinafter, the ‘981 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are found in claim 3 of the ‘981 Patent.  This is illustrated in the following chart.



Claim 1 of the Instant Application
Claim 3 of the ‘981 Patent
A display substrate comprising a scan driving circuit and a display area
provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes an output circuit, and the output circuit includes an output transistor and an output reset transistor;
Claim 1
A display substrate comprising a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes a signal output line and an output circuit, and the output circuit includes an output transistor and an output reset transistor;

the signal output line includes a first output line portion extending in a first direction;

the first output line portion is coupled to a second electrode of the output transistor through a plurality of first signal line via holes arranged in a signal line overlap area, and the first output line portion is coupled to a second electrode of the output reset transistor through a plurality of second signal line via holes arranged in the signal line overlap area; 

the plurality of first signal line via holes is arranged in sequence along the first direction, and the plurality of second signal line via holes is arranged in sequence along the first direction; 

the signal line overlap area includes a first signal line overlap area and a second signal line overlap area, and the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the second electrode of the output transistor is included in the first source-drain metal pattern, the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and the orthographic projection of a second source-drain metal pattern on the base substrate, the second electrode of the output reset transistor is included in the second source-drain metal pattern; 

a ratio of a maximum distance in the first direction between any two first signal line via holes arranged in sequence along the first direction to a third length is a first predetermined ratio; 

a minimum distance in the first direction between two adjacent first signal line via holes is a first predetermined distance;

the third length is a length of the first single line overlap area in the first direction; a ratio of a maximum distance in the first direction between any two second signal line via holes arranged in sequence along the first direction to a fourth length is a second predetermined ratio;

a minimum distance in the first direction between two adjacent second signal line via holes is a second predetermined distance; 

the fourth length is a length of the second signal line overlap area in the first direction; the first predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9; 

the first predetermined distance is greater than or equal to 1.5 um and less than or equal to 45 um; 

the second predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9;

the second predetermined distance is greater than or equal to 1.5 um and less than or equal to 65 um.

an active layer of the output transistor and an active layer of the output reset transistor are arranged along a first direction, a length of the active layer of the output transistor in the first direction is a first length, and a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length;
Claim 2
the display substrate according to claim 1, wherein an active layer of the output transistor and an active layer of the output reset transistor are arranged along the first direction, and a length of the active layer of the output transistor in the first direction is a first length, a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length;
a smaller one of a minimum width of the active layer of the output transistor in a second direction and a minimum width of the active layer of the output reset transistor in the second direction is a first output active width, the first direction intersects the second direction;
a smaller one of a minimum width of the active layer of the output transistor in the second direction and a minimum width of the active layer of the output reset transistor in the second direction is an output active width; the first direction intersects the second direction.
the first predetermined ratio range is greater than or equal to 3 and less than or equal to 11.
the predetermined ratio range is greater than or equal to 3 and less than or equal to 11, or wherein the output active width is within a predetermined width range; the predetermined width range is greater than or equal to 12 um and less than or equal to 45 um.



Allowable Subject Matter
Claims 1–5, 8–10, 14-17, 20, 23, 25, 27–28, 30–31, 33, 35, 37–39, and 41 are allowed over the prior art if applicant traverses the above claim objections, 112(b) rejections, and double patenting rejection. 

The following is Examiner’s statement on the reasons for allowance: 

Applicant’s claimed invention as stated in independent claim 1 is directed towards a scan driving circuit comprised of multiple shift registers.  At least one shift register is comprised of an output circuit that includes an output transistor and an output reset transistor.  The sum of the length of the active layer of the output reset transistor and length of the active layer of the output transistor is an “output active length.”  Moreover, the smaller one of the minimum width of the active layer of the output transistor and minimum width of the active layer of the output reset layer is a “first output active width.”  Lastly, the ratio of the “output active length” to the “first output active width” is within a predetermined range greater than or equal to 3 and less than or equal to 11.  Figure 1 of Applicant’s Drawings is shown below, where T9 is the output reset transistor and T10 is the output transistor. 


    PNG
    media_image1.png
    383
    741
    media_image1.png
    Greyscale

Wu (Fig. 3), US 2018/0069031, teaches a shift register with an output transistor (T21 of pull up unit 225) and output reset transistor (T31 of main pull down unit 232). 

Feng, CN110010078 (translation attached) teaches a shift register unit in which the channel width-to-length ratio of a first discharge transistor is smaller than the channel width-to-length ratio of the first charge transistor.  

Cheng, US 2019/0088226, teaches a reset control circuit of a shift register in which the ratio of width-to-length of a transistor T1 is greater than the ratio of the width-to-length ratio of a transistor T2. 

Regarding Claim 1, Wu and Feng teach “a display substrate comprising a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes an output circuit, and the output circuit includes an output transistor and an output reset transistor. . . . ”

However, neither Wu, Feng, nor the remaining prior art, either alone or in combination, teaches “an active layer of the output transistor and an active layer of the output reset transistor are arranged along a first direction, a length of the active layer of the output transistor in the first direction is a first length, and a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length;
a smaller one of a minimum width of the active layer of the output transistor in a second direction and a minimum width of the active layer of the output reset transistor in the second direction is a first output active width, the first direction intersects the second direction;
a ratio of the output active length to the first output active width is within a first
predetermined ratio range;
the first predetermined ratio range is greater than or equal to 3 and less than or equal to 11.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 2, 2022